UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6080


BERNARD HOLLOMOND,

                    Petitioner - Appellant,

             v.

TRACY RAY, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:19-cv-00884-RCY)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bernard Hollomond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Hollomond seeks to appeal the magistrate judge’s order denying relief on

Hollomond’s 28 U.S.C. § 2254 petition. * The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists could find

the district court’s assessment of the constitutional claims debatable or wrong. See Buck

v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Hollomond has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



       *
        The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C.
§ 636(c).

                                              2